104 F.3d 58
UNITED STATES of America, Plaintiff-Appellee,v.Donnie Lamont BLOUNT and Gaylin Terod Johnson, Defendants-Appellants.
No. 95-20359.
United States Court of Appeals,Fifth Circuit.
Jan. 9, 1997.

Alice Ann Burns, Asst. U.S. Atty., U.S. Attorney's Office, Paula Camille Offenhauser, Houston, TX, for plaintiff-appellee.
Robert E. Dolan, Houston, TX, for Gaylin Terod Johnson, defendant-appellant.
George McCall Secrest, Jr., Bennett, Secrest & Meyers, Houston, TX, for Donnie Lamont Blount, defendant-appellant.
Appeals from the United States District Court for the Southern District of Texas, Melinda Harmon, Judge.
(Opinion October 22, 1996, 5 Cir., 1996, 98 F.3d 1489).
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.